*915In our opinion, under all the circumstances disclosed by the record the award of $15,000 upon the first cause of action was excessive, whereas the reduced award of $11,000 is adequate compensation to decedent’s beneficiary for the pecuniary loss suffered by him in consequence of decedent’s wrongful death. Findings of fact insofar as they may be inconsistent herewith are reversed, and new findings are made as indicated herein. Beldoek, Acting P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.